    Case 1:19-cv-00018-JTN-SJB ECF No. 71 filed 08/10/20 PageID.724 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                               _____________________

WACKER NEUSON PRODUCTION
AMERICAS, LLC,
                                             Case No. 1:19-cv-00018-JTN-ESC
              Plaintiff/Counter-Defendant,
v                                            Hon. Janet T. Neff

CITY OF NORTON SHORES,

              Defendant/Counter-Plaintiff.


VARNUM LLP                                   WILLIAMS HUGHES PLLC
Adam J. Brody (P62035)                       Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602)                  Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff/Counter-Defendant    John M. Karafa (P36007)
333 Bridge St NW                             Attorneys for Defendant/Counter-Plaintiff
PO Box 352                                   120 W. Apple Avenue
Grand Rapids, MI 49501-0352                  Muskegon, MI 49440
(616) 336-6000                               (231) 726-4857
ajbrody@varnumlaw.com                        doughughes@williamshugheslaw.com
jdkoelzer@varnumlaw.com                      johnkarafa@williamshugheslaw.com


        PLAINTIFF/COUNTER-DEFENDANT WACKER NEUSON PRODUCTION
          AMERICAS, LLC'S REQUEST FOR PRE-MOTION CONFERENCE
     Case 1:19-cv-00018-JTN-SJB ECF No. 71 filed 08/10/20 PageID.725 Page 2 of 5



I.       INTRODUCTION

         This is a dispute between a manufacturing company, Plaintiff/Counter-Defendant,

Wacker Neuson Production Americas, LLC ("WNPA"), and a municipality, Defendant/Counter-

Plaintiff, the City of Norton Shores. The case involves the City's attempt to recapture

approximately 10 years' worth of abated taxes in the wake of WNPA's transfer of its Industrial

Facilities Exemption Certificate ("IFEC" or "certificate") to a new manufacturer that took its

place at the facility in question, a transfer that was specifically approved by the City.

         There are two main issues to be resolved in this case, each of which should be resolved in

WNPA's favor on summary judgment: (1) whether WNPA can be forced to repay taxes that were

abated in favor of a separate and distinct corporate entity known as Wacker Corporation for the

first two years that the IFEC was in effect; and (2) whether the parties' contract can be

interpreted in such a way as to require WNPA to repay the remaining previously abated taxes,

when it is undisputed that the underlying IFEC remains in effect in favor of a new "applicant" for

that IFEC that is still operating at the property in Norton Shores. The answer with respect to

both issues is "no" as a matter of law, and WNPA intends to file a motion for summary judgment

to obtain a ruling to that effect.

II.      WNPA CANNOT BE LIABLE FOR ALLEGED CONTRACTUAL LIABILITIES
         OF SEPARATE ENTITY WACKER CORPORATION FROM 2009 AND 2010

         On the first issue, there is no question that, for tax years 2009 and 2010, the City had a

contractual relationship only with Wacker Corporation, not WNPA. In fact, WNPA did not even

come into existence until late 2010, and when it did, it obtained a transfer of the IFEC from

Wacker Corporation and entered into its own contract with the City regarding that certificate.

Given clear Michigan law regarding contractual liability, and specifically liability as between




                                                  1
 Case 1:19-cv-00018-JTN-SJB ECF No. 71 filed 08/10/20 PageID.726 Page 3 of 5



parent and subsidiary companies, there is no doubt that the City is not entitled to recapture from

WNPA taxes that were abated in favor of Wacker Corporation.

III.    WNPA IS NOT LIABLE FOR REPAYMENT OF TAX ABATEMENTS UNDER
        THE TERMS OF THE PARTIES' CONTRACT BECAUSE THE CERTIFICATE
        WAS TRANSFERRED TO A NEW "APPLICANT"

        On the second issue, the City contends that its contract with WNPA required WNPA

itself to continue operating at the facility until the end of the 12-year term of the certificate

(December 2020) in order to retain all of the tax benefits that WNPA enjoyed during its portion

of the term of the certificate. That is not so. The agreement at issue referred to WNPA with the

defined term "The Company" throughout the agreement. The agreement imposes certain

obligations on "the Company," such as "submit[ting] a letter to the City no later than January

10th immediately following the second year after the issuance of the IFE certifying" certain

information regarding the number of jobs created and the actual costs of property acquisitions.

        Paragraph 6 of the agreement, however, states obligations for "the applicant," as opposed

to the "Company":

        6. The applicant shall remain with the local unit during the period of time for
        which the abatement has been approved and, if the applicant relocates,
        substantially reduces employment and/or operations, or closes the facility, the
        applicant shall pay to the affected taxing units an amount equal to those taxes it
        would have paid had the abatements not been in effect.

Given this use of different terms (i.e., the defined term The Company and the undefined term

applicant) within different provisions of the agreement, the only logically and legally sound

interpretation of the parties' contract is that it permitted a new entity to become the "applicant"

with regard to the certificate for purposes of the tax recapture provision, by way of a direct

transfer of the certificate to the new entity.

        Just as happened in 2011 with the transfer of the certificate from Wacker Corporation to

the new "applicant," WNPA, the certificate was again transferred in 2018 from WNPA to a new
                                                 2
 Case 1:19-cv-00018-JTN-SJB ECF No. 71 filed 08/10/20 PageID.727 Page 4 of 5



"applicant," TGW Systems, Inc. ("TGW"), with the City's express authorization. At that time,

TGW stepped into the shoes of WNPA as the "applicant" for the certificate at the facility, just as

WNPA had previously stepped into the shoes of Wacker Corporation in 2011, and TGW

continues to operate at the facility to this day. Because TGW has continued operating at the

facility as the "applicant" for the certificate at issue, WNPA's contractual obligations have been

satisfied at all times.

        Indeed, the City's own conduct shows that this is the only viable interpretation of the

parties' contract, since the City approved of the transfer of the certificate from Wacker

Corporation to WNPA in 2011 (following identical procedures), yet did nothing to try to recoup

previously abated taxes from Wacker Corporation.

IV.     CONCLUSION

        In sum, WNPA seeks a straightforward interpretation of the plain language of the

contract and a declaratory ruling that it has no obligation to repay the tax benefits that the City

has sought to recover. The City, on the other hand, (1) demands that WNPA pay the alleged

debts of a separate corporate entity for which WNPA clearly has no contractual liability; and (2)

seeks to rewrite the contract that the City itself drafted in order to obtain a windfall by not only

realizing the full economic benefit for which it bargained (i.e., 12 years of corporate investment

and employment at the facility) but also reclaiming nearly all of the tax benefits that it was

obligated to provide in order to obtain that benefit. The City's position is both factually and

legally untenable, and summary judgment should be granted in favor of WNPA on each of the

parties' claims.




                                                 3
 Case 1:19-cv-00018-JTN-SJB ECF No. 71 filed 08/10/20 PageID.728 Page 5 of 5



                                   VARNUM LLP

                                   Attorneys for Plaintiff/Counter-Defendant


Dated: August 10, 2020             By:  /s/ Jeffrey D. Koelzer
                                        Adam J. Brody (P62035)
                                        Jeffrey D. Koelzer (P78602)
                                   BUSINESS ADDRESS & TELEPHONE:
                                        Bridgewater Place
                                        P.O. Box 352
                                        Grand Rapids, MI 49501-0352
                                        (616) 336-6000
                                        ajbrody@varnumlaw.com
                                        jdkoelzer@varnumlaw.com
16056107_1.docx




                                      4
